Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or suggest, “A multifunction cup lid used for engaging with a corresponding cup body of a cup comprising: a charging member formed on the multifunction cup lid for taking out or putting in a suitable earphone therein to charge the earphone …” as recited in independent claim 1. Claims 2-9 depend from 1 and are allowable for the same reasons.
The prior art does not disclose or suggest, “A cup comprising: … a multifunction cup lid engaging with the cup body and comprising: a charging member formed on the multifunction cup lid for taking out or putting in a suitable earphone therein to charge the earphone …” as recited in independent claim 10. Claims 11-19 depend from 10 and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150314102 discloses a multimodal medical treatment system 700 comprising a first delivery system 702 for delivering a primary medical treatment in the form a medication containing device or bottle 704. Similar to earlier described systems, system 700 delivers an audio adjunctive treatment file through earphones 720 which are connected to cap 722 via plug or connector 732. Fig. 7 shows the top of the bottle 704 removed to expose the electrical circuitry, including memory 736 and a combined central processing unit and power source 738 via which the audio file is processed, stored and delivered to the patient. However, ‘102 does not disclose the allowable matter as recited above.
US 20110284416 discloses a Multipurpose container and convenient holder primarily to provide a consistent location to store a wireless cell phone earpiece up on the vertical edge of the vehicle dash when it is not on the driver's ear. The primary benefit is to reduce driver distraction that results when the driver has to search to locate the earpiece when needed and secondly to provide a safe place to avoid damage to the earpiece while stored due to comingling with other objects or under other objects on the console, or in the console, or in a purse. Other featured benefits provided by the invention are a pen holder, a storage cup for gum or lip moisturizer or similar items, a trash bag hanger pedestal extension to clean up the 
CN 106724554 A discloses a cup comprising a cup cover connected with a cup body. An outer side of the cup body is connected with a base. A top part of the cup cover is provided with a loudspeaker. The cup cover is provided with an Universal serial bus (USB) interface. A solar heat collecting plate is fixed on the outer side of cup body. A silica gel ring is fixed on a right end of the cup cover. An inner side of the cup cover is fixed with a battery. A music playing device is connected with the cup cover. However, ‘554 does not disclose the allowable matter as recited above.
WO 2017/201500 discloses a case for storing a mobile computing device and a wireless earbud includes a back panel; a front panel defining a viewing aperture which, extends through the frost panel; a plurality of sidewalls extending around, a perimeter of the back panel and configured to couple the perimeter of the back panel to a perimeter portion of the from panel, a dividing layer between the front panel and the back panel, such that the front panel and the dividing layer together define a first housing configured to receive and restrain a mobile computing device, and the dividing layer and the back panel together define a second housing; and a wireless earbud charging contact disposed within the second housing and configured to contact and charge the wireless earbud when the wireless earbud is positioned in the case. However, ‘500 does not disclose the allowable matter as recited above.
CN 206212222 U discloses a containing box of the wireless earphone, comprising a lower shell, a wireless earphone seat and upper cover; the wireless earphone seat is provided with an earphone containing groove matched with the wireless earphone, the wireless 
CN 106510178 A discloses a cup comprising a cup base (2) and a water cavity (3). The base arranges a detection module (4), a heating module, a control module (5), a power supply module, a locating module (8), and a button. The detection module detects the water temperature in the cavity. The heating module heats the water. The control module enables display of detected temperature on a display device on the cup outer wall. The locating module provides a signal for locating the cup. The button is for stop-start of the heating module. The power supply module powers the detection, heating, control and locating module. However, ‘178 does not disclose the allowable matter as recited above.
CN 106510179 A discloses an intelligent music, locating cup, comprising a cup body and a cup cover, wherein the cup body outer wall of the upper part is provided with a display device; the cup body comprises a cup base (2) and a water cavity (3), the cup base (2) comprises a detection module (4), a heating module, a control module (5), a power supply module, a locating module (8) and a button (9), the cup cover comprises a music module, a solar module; the user can check the temperature of the water in the cup, and controlling the temperature of the water in the cup, which increases the entertainment function of cup, and .
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859


/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859